Managements Discussion and Analysis for the fourth quarter and year ended March 31, 2011 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2011 Higher revenue over last quarter and higher revenue over the fourth quarter of fiscal 2010 - Consolidated revenue was $464.4 million this quarter, $53.1 million or 13% higher than last quarter and $68.5 million or 17% higher than the fourth quarter of fiscal 2010. Higher net earnings compared to last quarter and compared to the fourth quarter of fiscal 2010 excluding the restructuring charge - Net earnings were $49.7 million (or $0.19 per share) this quarter, compared to $40.7 million (or $0.16 per share) last quarter, representing an increase of $9.0 million or 22%, and compared to $40.5 million (or $0.16 per share) in the fourth quarter of last year, representing an increase of $9.2 million or 23%; - Excluding the reversal of the restructuring provision of $1.0 million booked this quarter, net earnings were $48.9 million (or $0.19per share). Excluding the restructuring charge of $1.9 million booked in the fourth quarter of fiscal 2010, net earnings were $42.3million (or $0.16 per share). Positive free cash flow [1] at $161.2 million this quarter - Net cash provided by continuing operations was $190.5 million this quarter, compared to $32.2 million last quarter and $148.7million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $19.3 million this quarter, $17.2 last quarter, and $26.2million in the fourth quarter of last year; - Cash dividends were $10.1 million this quarter and last quarter and $7.6 million in the fourth quarter of last year. FISCAL 2011 Higher revenue over fiscal 2010 - Consolidated revenue was $1,629.0 million, $102.7 million or 7% higher than last year. Higher net earnings - Net earnings were $169.8 million (or $0.66 per share) compared to $144.5 million (or $0.56 per share) last year, representing a $25.3 million or 18% increase; - Excluding the reversal of the restructuring provision of $1.0 million booked this year, net earnings were $169.0 million (or $0.66per share). Excluding the restructuring charge of $34.1 million incurred last year, net earnings were $168.6 million (or $0.66per share) in fiscal 2010. Positive free cash flow at $147.1 million - Net cash provided by continuing operations was $247.0 million this year, compared to $267.0 million last year; - Maintenance capital expenditures and other asset expenditures were $63.5 million this year, compared to $66.5 million last year; - Cash dividends were $37.9 million this year, compared to $30.3 million last year. Capital employed 1 ending at $1,467.5 million - Capital employed increased by $131.9 million or 10% this year; - Property, plant and equipment increased by $32.9 million; - Non-cash working capital 1 increased by $54.0 million in fiscal 2011, ending at $13.6 million; - Net debt 1 increased by $18.3 million this year, ending at $198.1 million. ORDERS 1 - The book-to-sales ratio 1 for the quarter was 1.03x (combined civil was 1.09x and combined military was 0.98x). The ratio for the last 12 months was 1.14x (combined civil was 1.20x and combined military was 1.09x); - Total order intake this year was $1,854.5million, up $279.6 million over last year; - Total backlog 1 was $3,440.5million at March 31, 2011, $397.7 million higher than last year. [1] Non-GAAP measure (see Section 3.6). Managements Discussion and Analysis Civil segments - Training & Services/Civil obtained contracts with an expected value of $584.9 million; - Simulation & Products/Civil won $330.8 million of orders, including contracts for 29 full-flight simulators (FFSs). Military segments - Simulation Products/Military won $558.9 million of orders for new training systems and upgrades; - Training & Services/Military won contracts valued at $379.9 million. ACQUISITIONS AND JOINT VENTURES - We acquired Datamine Corporate Limited (Datamine) in the first quarter of fiscal 2011. Datamine is a supplier of mining optimization software tools and services; - We acquired the remaining non-controlling interest of Academia Aeronautica de Evora S.A. in the first quarter of fiscal 2011; - We acquired Century Systems Technologies Inc. (Century) in the fourth quarter of fiscal 2011. Century is a supplier of geological data management and governance systems to the mining industry; - We acquired the assets of RTI Internationals Technology Assisted Learning (TAL) business unit in the fourth quarter of fiscal 2011. TAL designs, manufactures and delivers maintenance trainers as well as virtual desktop trainers for U.S. Army tanks and armoured fighting vehicles; - We acquired the assets of CHC Helicopters Helicopter Flight Training Operations (CHC Helicopters HFTO) in the fourth quarter of fiscal 2011 in order to provide training to helicopter pilots and maintenance engineers as well as provide general training, pilot provisioning and search and rescue training support; - We entered into two joint ventures during fiscal 2011: China Southern West Australia Flying College (CSWAFC) in the first quarter (47%participation) and CAE-Lider Training do Brasil Ltda in the fourth quarter (50% participation). OTHER - Effective April 1, 2011, we amended our US$450.0 million revolving credit facility to extend the maturity date by two years from April 2013 to April 2015. 2 | CAE Year-End Financial Results 2011 Managements Discussion and Analysis 1. 2. INTRODUCTION In this report, we , us , our , CAE and Company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: - This year and mean the fiscal year ending March31,2011; - Last year, prior year and a year ago mean the fiscal year ended March31,2010; - Dollar amounts are in Canadian dollars. This report was prepared as of May 19, 2011, and includes our managements discussion and analysis (MD&A) for the year and the three-month period ended March31,2011 and the consolidated financial statements and notes for the year ended March31,2011. We have written it to help you understand our business, performance and financial condition for fiscal 2011. Except as otherwise indicated, all financial information has been reported in accordance with Canadian Generally Accepted Accounting Principles (GAAP). All quarterly information disclosed in the MD&A is based on unaudited figures. For additional information, please refer to our annual consolidated financial statements for this fiscal year, which you will find in the annual report for the year ended March31,2011. The MD&A provides you with a view of CAE as seen through the eyes of management and helps you understand the company from a variety of perspectives: - Our vision; - Our strategy and value proposition; - Our operations; - Foreign exchange; - Non-GAAP and other financial measures; - Consolidated results; - Acquisitions, business combinations and divestitures; - Business risk and uncertainty; - Changes in accounting policies; - Controls and procedures; - Oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: - It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; - It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our activities, events and developments that we expect or anticipate may occur in the future including, for example, statements about our business outlook, assessment of market conditions, strategies, future plans, future sales, pricing for our major products and capital spending. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. Such statements are not guarantees of future performance. They are based on managements expectations and assumptions regarding historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared . Our actual results could be substantially different because of the risks and uncertainties associated with our business. Important risks that could cause such differences include, but are not limited to, the length of sales cycle, rapid product evolution, level of defence spending, condition of the civil aviation industry, competition, availability of critical inputs, foreign exchange rate occurrences and doing business in foreign countries. Additionally, differences could arise because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties affecting our business in Business risk and uncertainty in the MD&A. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. CAE Year-End Financial Results 2011 | 3 Managements Discussion and Analysis 1. 2. 3. ABOUT CAE Who we are CAE is a world leader in simulation and modeling technologies and training solutions for civil aviation and defence. We are globally diversified with more than 7,500 people at more than 100 sites and training locations in over 20 countries. We have annual revenue exceeding $1.6 billion, nearly 90% of which comes from worldwide exports and international activities. We have the largest installed base of civil and military flight simulators and a broad global aviation training network of 32 civil aviation, military and helicopter training centres where we train more than 80,000 civil and military crewmembers annually. Approximately half our revenue comes from the sale of simulation products, software and simulator updates, and the balance from services including training, maintenance, aviation services and professional services. We are leveraging these competencies and aviation best practices to establish positions in new markets like healthcare and mining where similar operational imperatives exist. Our main products include full-flight simulators (FFSs), which replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports and geo-specific terrain locations around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce, and global reach. CAEs common shares are listed on the Toronto and New York stock exchanges under the symbol CAE. Our vision Our vision is for CAE to be synonymous with safety, efficiency and mission readiness. We intend to be the mission partner of choice for customers operating in complex mission-critical environments by providing the most innovative product and service solutions to enhance safety, improve efficiency and provide superior decision-making capabilities. 1. 2. 3. Our strategy and value proposition Our strategy We are a world-leading provider of modeling and simulation-based training and decision support solutions. We currently serve customers in two primary markets: civil aerospace and defence. We are extending our capabilities into new markets of simulation‑based training and optimization solutions in healthcare and mining. A key tenet of our strategy in our core civil aerospace and defence markets is to derive an increasing proportion of our business from the existing fleet. This would include providing solutions for customers in support of the global fleet of civilian and military aircraft. Historically, the primary driver of our business was the delivery of new commercial aircraft. Our SP/C segment, which in fiscal 2011 represented 17% of our consolidated revenue, is most dependent on this more deeply cyclical market driver. As a result of our diversification efforts, the balance of our business involves mainly more stable and recurring sources of revenue like training and services as well as military simulation products and services. In addition to diversifying our interests among customer markets, our strategy has also involved more balance between products, which tend to be more short-term and cyclical, and services, which tend to be more long term and stable. As well, we continue to diversify our interests globally. This is intended to bring our solutions closer to our customers home bases, which we think is a distinct competitive advantage. This also allows us to be less dependent on any one market, and since business conditions are rarely identical in all regions of the world, we believe this provides a degree of stability to our performance. We are investing in both the mature and emerging markets to capitalize on current and future growth opportunities. Approximately one third of our revenue comes from the U.S., one third from Europe and one third from the rest of the world including the high growth, emerging markets. We continue to execute our growth strategy by selectively investing to meet the long-term needs of our aerospace and defence customers, investing in adjacencies within our core markets, and by investing in our new core markets. Value proposition 4 | CAE Year-End Financial Results 2011 Managements Discussion and Analysis The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a range of products and services solutions to enhance our customers planning and decision-making abilities, as well as a complete range of products and services that can be arranged in a customized package to suit our customers needs and can be adapted as their needs evolve over the lifecycle of their operations. We also offer a broad global reach, and as a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. CAE Year-End Financial Results 2011 | 5 Managements Discussion and Analysis Our core competencies and competitive advantages include: - World-leading modeling and simulation technology; - Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation; - Total array of training products and services solutions; - Broad-reaching customer intimacy; - Extensive global coverage and in-depth country familiarity; - High-brand equity; - Proven systems engineering and program management processes; - Best-in-class customer support; - Well established in new and emerging markets. World-leading modeling and simulation technology We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft, maritime patrol aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. We have extended our expertise in modeling and simulation beyond training into other mission‑critical areas where these technologies are used to support superior decision‑making capabilities. As well, we are now applying these capabilities to new markets, such as healthcare and mining. Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation We revolutionized the way aviation training is performed when we introduced our CAE Simfinity
